GOODE, J.
’-This appeal is here on a short transcript and appellant has filed nothing purporting to be an abstract of the record. He has filed what he calls a statement and if he intends that to serve as an abstract of the record, it is so imperfect in various particulars as to preclude us from reviewing the appeal on its merits. Among other deficiencies it fails to show a bill of exceptions was filed. We find no error in those portions of the record proper which are before us, and, therefore, affirm the judgment.
All concur.